Hill, J.
(After stating the foregoing facts.) The relation between the parties was that of landlord and cropper. The -relation of landlord and cropper is really the relation of employer and employee. Ordinarily the employer may discharge the employee; and if the employer is solvent the employee is not entitled to an injunction against the employer for a breach of the contract, in the absence of other equitable grounds. It has in effect been held by this court that where the relation of landlord and cropper exists, the landlord can not be enjoined from taking charge of the crops, in the absence of an allegation of insolvency, the cropper having 'an adequate remedy at law. Nicholson v. Cook, 76 Ga. 24. It will be noted, however, in this case that the landlord did n'ot elect to breach his contract with his cropper and suffer the legal consequences thereof; but he sought to frighten the cropper and to compel him through fright to abandon his contract. The landlord resorted to violence, in short, to mob violence, to'effectuate his intent and purpose, • according to the allegations of the cropper’s petition, and to the evidence offered by the cropper in support thereof. While the solvent landlord may not be enjoined from breaching his contract with his cropper, and from entering into and taking possession of the crop, though wrongfully, the solvent landlord has no more right to compel the cropper to abandon his crop, and to flee in fear from the premises, than such landlord has by similar means to compel any other person to *431breach his contract, and to abandon his work. It therefore seems to us that the judge was authorized, under the peculiar facts of this case, to issue an injunction against the landlord, though solvent, restraining him from going upon and taking charge of the crops by the means and in the manner alleged in the petition. That is to say, a court of equity may enjoin a landlord, though solvent, from attempting by mob violence to intimidate his cropper in order to compel him to breach his contract and to abandon his crop after the crop is practically matured. Hot only did the landlord and his friends, according to the allegations of the plaintiff, assault the plaintiff, but the landlord thereafter and on several occasions, drove his car at night up to and near the house in which plaintiff lived, and conducted himself in such manner as to lead to a reasonable inference that a further assault upon the plaintiff was imminent unless plaintiff should leave the premises. For the reasons already indicated, we can not hold that the j udge abused his discretion in enjoining the defendant from interfering with the cropper, and in appointing a receiver to supervise the harvesting of the crop. While the receiver was appointed with the usual powers of a receiver, it nevertheless appears that the receiver was authorized to permit the plaintiff himself to gather the crops, but under the supervision of the receiver.*
In addition to the facts peculiar to this case already pointed out, attention is called to the further fact that the relation of landlord and cropper existed between the plaintiff and defendant for the years 1918 and 1919, and that the entire crops made during the year were turned over to the defendant, and the plaintiff had not been able to procure from the defendant any settlement of his account, or any settlement. In other words, under the allegations of plaintiff’s petition and in view of the evidence' offered in support thereof, it appears that the plaintiff can not_ adjust all of his differences with the defendant in one action for the breach of the contract for 1920. An accounting is necessary in order to settle the account between plaintiff and defendant for the previous years. It would seem 'therefore that equity should also interpose for the purpose of avoiding a multiplicity of suits.

Judgment affirmed.


All the Justices concur.